Citation Nr: 1449540	
Decision Date: 11/06/14    Archive Date: 11/12/14

DOCKET NO.  10-34 325	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

Appellant and Appellant's daughter (July 2011 Hearing)
Appellant and the Veteran's sister (September 2014 Hearing)


ATTORNEY FOR THE BOARD

A. Lindio, Counsel


INTRODUCTION

The Veteran served on active duty from August 1964 to August 1968.  The Veteran died in July 2008.  The appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in April 2010 by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.  

In July 2011, the appellant testified before an Acting Veterans Law Judge, in a videoconference hearing; a hearing transcript is of record.  

In January 2012, the Board dismissed a claim for service connection for an acquired psychiatric disorder, granted service connection for such a disorder on the basis of accrued benefits, and remanded the claim for service connection for cause of death.

In May 2014, the Veteran received notice that the July 2011 Acting Veterans Law Judge was no longer employed by the Board.  The appellant's subsequently requested a new hearing.  

In June 2014, the Board remanded the above claim to obtain a new Board hearing.

In September 2014, the appellant received a new hearing, before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.  

The Board notes that, in addition to the paper claims file, the Veteran also has electronic Virtual VA and Veteran Benefits Management System (VBMS) paperless claims files.  A review of the documents in such files reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.


FINDINGS OF FACT

1.  The Veteran's death certificate reflects that he died in July 2008 from Alzheimer's disease.  

2.  Following the Veteran's death, service connection was established for an acquired psychiatric disorder, other than Alzheimer's disease, on an accrued benefits basis.  

3.  The Veteran's Alzheimer's disease first manifested decades following the Veteran's separation from service, and there is no competent evidence of a medical relationship, or nexus, between the Alzheimer's disease that was the cause of death and either service or his service-connected psychiatric disability. 

4.  A disability of service origin did not cause or contribute substantially or materially to the cause of the Veteran's death. 



CONCLUSION OF LAW

The criteria for establishing service connection for the cause of the Veteran's death are not met. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1310, 5103, 5103A (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310, 3.312 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duties to Notify and Assist
 
The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).  

In a claim for DIC benefits, VA's notice requirements include (1) a statement of the conditions, if any, for which a veteran was service-connected at the time of his or her death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service-connected.  Hupp v. Nicholson, 21 Vet. App. 342 (2007).

In the instant case, a July 2009 letter, sent prior to the initial unfavorable decision, advised the appellant of the evidence and information necessary to substantiate her claim for service connection for death, as well as her and VA's respective responsibilities in obtaining such evidence and information.  The letter also provided notice of the evidence and information necessary to establish a disability rating and an effective date in accordance with Dingess/Hartman, supra.  

The letter did not provide notice of the conditions, if any, for which the Veteran was service-connected at the time of his death, consistent with Hupp, supra.  The Board notes, however, that the appellant had actual knowledge of that information, as evident by her testimony during her July 2011 and September 2014 Board hearings.  

Under these circumstances, the Board finds that the notification requirements of the VCAA have been satisfied as to both timing and content.  Therefore, adequate notice was provided to the appellant prior to the transfer and certification of her case to the Board and VA has complied with the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  

VA has a duty to assist the appellant in developing her claim, which includes assisting in obtaining any outstanding records of identified VA or private medical treatment relevant to the claim, and affording a medical opinion when appropriate.  

Relevant to the duty to assist, the Veteran's service treatment records as well as post-service VA and private treatment records have been obtained and considered.  Consistent with the January 2012 Board remand, the AOJ also requested information regarding any outstanding private medical records.  The appellant has not identified any additional, outstanding records that have not been requested or obtained.  Neither the appellant nor her representative has indicated that any other records are necessary to make a determination on these claims.  Therefore, the Board finds that VA has met its duty to assist in obtaining relevant records.

Also consistent with Remand instructions, the AOJ obtained a February 2012 VA medical opinion, and another in June 2012.  Those medical opinions were adequate to decide the issue on appeal.  They are predicated on a review of all pertinent medical evidence by a medical professional, and provided complete rationales, relying on and citing to the records reviewed.  Moreover, the opinions offered clear conclusions with supporting data as well as reasoned medical explanations connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A]medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA medical opinion regarding the issue decided herein has been met.  
 
Additionally, in July 2011, the appellant set forth her contentions during a hearing before an Acting Veterans Law Judge.  In September 2014, the appellant set forth her contentions in a hearing before the undersigned Veterans Law Judge.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the Decision Review Officer or Veterans Law Judge who chairs a hearing to fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked. 

During the respective hearings, the Acting Veterans Law Judge and undersigned Veterans Law Judge noted the issue on appeal and elicited testimony regarding the appellant's contentions concerning the issue on appeal.  The Acting Veterans Law Judge specifically informed the appellant that she needed medical evidence to support her claim that the service connected disability directly caused or was contributory to the Veteran's cause of death.  Similarly, during the September 2014 Board hearing, there was testimony from the appellant's representative as to the negative medical evidence of record.  Therefore, not only were the issues "explained...in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim," were also fully explained.  See Bryant, 23 Vet. App. at 497.  Indeed, following the July 2011 Board hearing, the appellant's claim was remanded for further development, which has been accomplished.  As such, the Board finds that, consistent with Bryant, the undersigned complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) and that the Board may proceed to adjudicate the claim based on the current record.

Thus, the Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant are to be avoided).  VA has satisfied its duty to inform and assist the appellant at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, she will not be prejudiced as a result of the Board proceeding to the merits of her claim.




II. Cause of Death Claim
 
The Veteran has effectively been service-connected for an acquired psychiatric disability, other than Alzheimer's disease.  The appellant contends that his acquired psychiatric disability caused or contributed to the Veteran's death.  She claims that the service-connected psychiatric disability, with its corresponding symptoms like anxiety, exacerbated the Alzheimer's disease, or has essentially claimed that the service-connected psychiatric disability progressed into Alzheimer's disease. (July 2011 and September 2014 Board hearings).  The Veteran's death certificate documents that he died in July 2008 from "ALZHEIMERS DISEASE".  No other contributing conditions were listed.  

When a Veteran's death is service connected, with service connection determined according to the standards applicable to disability compensation, his surviving spouse is generally entitled to dependency and indemnity compensation (DIC). 38 U.S.C.A. § 1310; 38 C.F.R. § 3.5(a); see generally 38 U.S.C.A. Chapter 11. Generally, a Veteran's death is service connected if it resulted from a disability incurred or aggravated in the line of duty in the active service. 38 U.S.C.A. §§ 101(16), 1110; 38 U.S.C.A. §§ 3.1(k), 3.303.

To establish service connection for the cause of the Veteran's death, the service-connected disability must be either the principal or a contributory cause of death. 38 C.F.R. § 3.312(a). A disability is the principal cause of death if it was the immediate or underlying cause of death, or was etiologically related to the death. 38 C.F.R. § 3.312(b). A disability is a contributory cause of death if it contributed substantially or materially to the cause of death, combined to cause death, aided or lent assistance to producing death - e.g., when a causal (not just a casual) connection is shown. 38 C.F.R. § 3.312(c).

In short, the appellant is entitled to DIC benefits if the principal or contributory cause of the Veteran's death was (1) an already service-connected disability that caused or aggravated another disability, directly leading to the Veteran's death; or (2) a previously nonservice-connected disability that was in fact incurred or aggravated by service. 38 U.S.C.A. § 1310; 38 C.F.R. §§ 3.303(a), 3.310, 3.312.

The Board initially notes that it does not dispute that the Veteran's service-connected psychiatric disability developed due to service.  However, to the extent that the appellant contends that the Veteran's death was directly related to service, the most probative evidence of record does not support that claim.  

The July 1968 separation examiner found that the Veteran was psychiatrically normal. A February 2012 VA examiner opined that the Veteran's Alzheimer's disease was not caused by or a result of military service.  The VA examiner explained that there was no evidence that Alzheimer's disease was present in service.  Furthermore, the examiner noted that Alzheimer's disease is a neuro-degenerative disorder that affected older adults, and was the most common cause of dementia.  The VA examiner described age as the strongest risk factor for dementia, particularly Alzheimer's disease.  

A June 2012 VA examiner similarly found that it was less likely than not that Alzheimer's disease was incurred in or caused by service.  That VA examiner explained that the Veteran's Alzheimer's disease was diagnosed 35 years following separation from service and that the separation examination was silent for memory problems, and that there was no objective memory records documenting memory loss within a year of service.  

Similarly, in a September 2005 letter, Dr. D.E. Gehrig implied that the Alzheimer's disease developed decades following service.  He reported that (at that time) the Veteran had premature Alzheimer's dementia and that prior to 2003 had symptoms of PTSD.  Dr. Gehrig thus implies that the Alzheimer's was a more recent development.  Private medical records similarly show that the Veteran did not receive a diagnosis for dementia or Alzheimer's disease until after the year 2000.  (January and September 2003 and April 2005 letters by Dr. C.L. Hyser).  

At most, in an August 2009 letter, Dr. D.E. Gehrig noted that the Veteran had died from his Alzheimer's dementia, but that prior to that diagnosis "and up until later 2007, he did exhibit symptoms and signs" of PTSD over his Vietnam experiences.  However, Dr. Gehrig further opined that "[i]n the latter part of 2007, his Alzheimer's disease deteriorated to the point this past history nolonger (sic.) had a relevant effect".  Similarly, in a September 2005 private medical record, Dr. Gehrig reported that the Veteran had premature Alzheimer's disease, and that it was "[c]ertainly plausible he had pre AD [Alzheimer's disease] sx/sxs of PTSD from his Viet Nam Experiences".  Such medical evidence implies that the Veteran did not have Alzheimer's disease initially, though PTSD symptoms had been possible prior to that time.  As such, the evidence does not support finding that Alzheimer's disease was present in service (ending in August 1968) or the year following that time.

The evidence of record clearly establishes that prior to his death the Veteran carried a diagnosis of Alzheimer's disease.  However, the evidence also reflects that the Veteran's memory problems leading to diagnoses dementia or Alzheimer's disease initially occurred in 2003, decades following his discharge from service.  

Furthermore, the most probative medical opinions on the subject have found that Alzheimer's disease was not caused by or developed due to service.  Despite repeated requests for supporting information, the appellant has not any competent and credible medical evidence of record to support that contention.

There is no probative medical evidence or opinion whatsoever to even suggest that the Alzheimer's disease resulting in the Veteran's death had its onset in or was otherwise medically-related to service. 

The appellant alternatively claims that the Veteran's service-connected psychiatric disorder contributed to the Veteran's Alzheimer's disease, and thus his death.  However, the most probative medical evidence of record does not support such a conclusion.

The only medical opinion to directly address this matter is that of the June 2012 VA medical opinion provider.  The VA medical opinion provider found that there was no medical evidence to support a causal connection between PTSD and Alzheimer's disease, including aggravation of Alzheimer's disease by PTSD.  Rather, the examiner explained that Alzheimer's disease is a degenerative disease of the central nervous system.  The examiner further explained that there is no medical research that supports a link between the mental health condition of PTSD and a degenerative condition of the central nervous system, such as Alzheimer's disease.

In August 2009, Dr. D.E. Gehrig made a similar observation.  He found that the Veteran exhibited signs of PTSD due to service, prior to his then current Alzheimer's disease.  However, he also found that the Veteran's Alzheimer's disease progressed to a point when the past history of psychiatric symptoms no longer had an effect.  As such, Dr. Gehrig appears to indicate that the Veteran's psychiatric symptoms are separate from those of Alzheimer's disease and did not affect each other.

The only evidence of record supportive of the appellant's claim is her own statements, including her report that the Veteran had memory problems following service, and statements by her relatives.  (July 2011 and September 2014 Board hearings).  The Board emphasizes that the claim under consideration fundamentally turns on the matter of whether there exists a causal or contributory relationship between the Veteran's death and his service-connected psychiatric disability or service.  Diagnosis and etiology of complex disabilities not capable of being established on the basis of lay observation or other sensory perception, alone, are matters within the province of trained medical professionals.  See Jones v. Brown, 7 Vet. App. 134, 137-38 (1994).  Although lay persons are competent to provide opinions on some medical issues (see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011)) as to the specific issue in this case, the diagnosis and etiology of a psychological or central nervous system disorder falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).   "Competent medical evidence" is evidence that is provided by a person qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  38 C.F.R. § 3.159(a).  

Indeed, the Board notes that the diagnosis of the psychiatric and central nervous system disorders in question is a very complicated matter; it took multiple physicians, after several months of evaluation of the Veteran to come to such determinations.  (January 2003 evaluation report from J.D. Boller, Ph.D.; January 2003 and August 2009 letters from Dr. D.E. Gehrig; September 2003 and April 2005 letters of Dr. C.L. Hyser).  The lay assertions as to diagnosis and etiology have no probative value.  The lay statement providers cannot support their claims for service connection on the basis of lay assertions alone.

For all the foregoing reasons, the Board finds that the claim for service connection for the cause of the Veteran's death must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the competent, probative evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Service connection for the cause of the Veteran's death is denied.  


____________________________________________
WAYNE M. BRAEUER  
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


